Citation Nr: 1426598	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  09-31 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for residuals of a right knee injury, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for degenerative arthritis of the left knee, currently evaluated as 10 percent disabling.

3.  Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the left hip.

4.  Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the right hip.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel



INTRODUCTION

The Veteran had active, honorable service from September 1981 to September 1984.  He also had a period of service from January 1986 to August 1988.  He was discharged from this period of service under conditions which constituted a bar to VA benefits.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from December 2008 and January 2010 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran submitted claims for an increased rating for his service-connected low back disability, a total rating based on individual unemployability due to service-connected disability and a claim for aid and attendance.  Such claims have been associated with the Veteran's VBMS (the VA's paperless claims processing system) records.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts higher ratings are warranted for his bilateral knee and hip disabilities.  In a statement dated December 2013, the Veteran related he had been treated at the Viera, Florida VA medical center (VAMC) for 10 years.  However, it does not appear that any records after 2009 have been obtained.  

The United States Court of Appeals for Veterans Claims has held that where the veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. at 632.  In this case, the Veteran was most recently examined for his service-connected bilateral knee and hip disabilities in 2010.  

The Veteran is apparently in receipt of Social Security Administration (SSA) benefits.  When VA has notice of the existence of relevant SSA records, the duty to assist includes requesting such records from that agency.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request he provide the names, dates of treatment and addresses for any medical provider, VA and non-VA, who treated him for his bilateral knee and ankle disabilities since 2010.  After securing the necessary authorizations for release of this information, the RO should seek to obtain copies of all treatment records referred to by the Veteran, not already of record.

2.  The RO should obtain from SSA copies of their decision awarding the Veteran disability benefits and the medical records considered in that determination.  

3.  After the development sought above is completed, the RO should arrange for an orthopedic examination of the Veteran to determine the current nature and severity of his service-connected bilateral knee and hip disabilities.  The Veteran's VA medical record must be reviewed by the examiner in conjunction with the examination.  All indicated studies must be completed, and should specifically include range of motion studies, active and passive, of the knees and hips.  The examiner must note any additional functional limitations due to such factors as pain, use, etc., including during flare-ups and with repeated use over time.  The record should be made available to the examiner in conjunction with the examination.  

4.  The RO should then review the record and readjudicate the claim.  If the claim remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



